Exhibit 10.11 SECOND AMENDMENT TO PROMISSORY NOTE On March 27, 2012 Xhibit, LLC, a Nevada limited liability companynow operating under the name of Xhibit Interactive LLC, a Nevada limited liability company, (“Maker”) issued that certain Promissory Note (“Promissory Note”) toPaul Hrissikopoulos, (“Payee”) in the sum ofFive Hundred Thousand Dollars (US$500,000.00) which was due and payable along with accrued interest on September 27, 2012. Effective September 27, 2012 the Maker and Payee agreed to extend the maturity date to November 30, 2012.All other terms and conditions of the Promissory Note remained the same. For good and valuable consideration paid by Maker and received by Payee, both parties agree to extend the maturity date of the Promissory Note to December 31, 2012.All other terms and conditions of the Promissory Note shall remain the same. Agreed and accepted as of this day of December 2012 and effective as of November 30, 2012. Maker: Michael Schifsky, its CFO Payee: Paul Hrissikopoulos
